DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this Application. Claims 4-6 are withdrawn. Claims
 1-3 and 7 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Interpretation
This Application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “. . . means for enhancing at least one of electric conductivity, heat transfer characteristics and mechanical support of the contact structure by selection of a distance between two adjacent holes and by minimizing a size of the holes in perforation of the contact structure” in Claim 1 (supported by instant Specification [0037] pages 13-14); the instant Specification does not disclose the structure for “means for” the structure. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the Specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Examiner Note:
The reference of Bloom was cited incorrectly in the rejection of Claim 1 from the Office action of 9/11/2020 in regard to indicating the operating temperature of a SOFC, or solid oxide fuel cell.  Instead of Bloom’s column 4, lines 43-46, the citation should have been col 4, lines 2-10.  The Bloom citation of column 4 lines 43-46 does not disclose a fuel cell operating temperature of 800 and1000 as the citation of col 4, lines 2-10.  The Examiner apologizes for the incorrect citation but further notes that the intended citation for Bloom’s teaching operating temperature of 800-1000º C (Argument addresses page 10 paragraph 39 of Office action mailed 09/11/2020.  
The incorrect citation does not change the thrust of the rejection for which the Applicant has responded or reacted thereto (MPEP 1207.03(a) I. and II.)

Claim Rejections - 35 USC § 103
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbroner (US 2006/0246331) in view of Bloom et al. [Bloom] (US 5,453,331) in further view of Thompson et al. [Thompson] (US 2007/0072046) as evidenced by Corrosionpedia (Oxide Layer definition, page 1 {https://www.corrosionpedia.com/definition/1619/oxide-layer} online Wayback evidence 18 February 2015).
Steinbroner discloses a contacting arrangement of solid oxide cells (Steinbroner Figures 3-4), each solid oxide cell having at least two flow field plates to arrange gas flows in the cell (Steinbroner Fig. 4, items 90 and 88, [0043], [0033]), and an active electrode structure, which includes a fuel side, an oxygen side, and an electrolyte element between the fuel side and the oxygen side (Steinbroner items 70, 74 and 76 Figure 4).
Although Steinbroner does not disclose wherein a temperature for each solid oxide fuel cell, operating at 500-1000ºC having gasket structures to perform sealing at such temperatures, Bloom teaches employing gaskets in solid oxide fuel cells that reduce inter-diffusion of material between the sealant and the solid oxide fuel cell that seal gas flow channels of fuel cells operating at 800ºC up to 1000º (Bloom col 2 lines 36-41 and col 4 lines 2-10). The Bloom operating temperature range reads on the claimed range of 500-1000 OC.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed inter-diffusion of materials between the sealant and solid oxide fuel cells with channels using gaskets taught by Bloom in the solid oxide fuel cell 

Modified
Modified Steinbroner additionally discloses the contact structure of a porous electrically conductive material (Steinbroner cathode 38, [0041]), the contact structure being configured and adapted according to structures of the flow field plates and according to structures of the oxygen side (item 38 sandwiched between items 76 and 90 Figure 4), and a thickness of the gasket structure configured and adapted according to a thickness of the contact structure allowing tolerance variations to a thickness of solid oxide cells (Steinbroner item 82—has corresponding thickness of item 38, Figure 4), but modified Steinbroner does not explicitly disclose the contact structure being made of perforated metal which is protectively coated with oxide structures, said contact structure being at least partly a gas permeable structure having perforated holes.
Thompson teaches a metal mesh or foil of stainless steel have a plurality of holes (Thompson [0027]) having a series of holes as a gas diffusion layer to ensure improved mechanical durability (Thompson [0037]).  
It would have been obvious to one of ordinary skill in art at the time of the filing to have utilized the stainless steel foil with a plurality of holes as taught by Thompson as to ensure improved mechanical durability of the contact structure of a porous electrically conductive material of Steinbroner.
Modified Steinbroner does not disclose an enhanced optimum hole size which is smaller than the distance between the ridges of the flow field plate, the  hole size within the contact structure that is placed between opposing flow field plates necessarily requires a hole size smaller than the distance between the ridges of the flow filed plate and its opposing flow field plate to prevent the opposing flow filed plates from contacting each other that necessarily occurs holes in the contact plate are large enough to allow contact between flow plate ridges. 
On the other hand, Thompson (Thompson [0018]) teaches that hole dimensions in the conductive base depend upon the size requirements while also exemplifying that no holes be in the outer perimeter to enable sealing—considered as allowing for enough surface structure to be sealed; Thompson also shows that holes (14) as less than the distance between two outer ridges (12) of a fuel cell stack flow field plate (Thompson conductive bases, items 12, Figures 2-3, [0018]).  Larger, less optimized holes (14) would necessarily provide less area for sealing electrode outer surfaces (Thompson Figures 2-3, items 18 and 22 and [0022]).
It would have been obvious to one of ordinary skill in art at the time of the filing to have utilized hole sizes as taught by Thompson to be less than the distances between raised ridges of flow filed plates to provide area for electrode surfaces on the conductive material of Steinbroner.
Thus modified Steinbroner discloses the contact structure made of metal.  While modified Steinbroner does not discloses the perforated metal which is protected with oxide structure, such a limitation is necessarily present in modified Steinbroner in the form of a chromium oxide coating on stainless steel as evidenced by Corrosionpedia (page Oxide Layer definition page 1).  
Because modified Steinbroner discloses the contact structure is of a stainless steel foil with a plurality of holes, the selection of a distance between adjacent holes and their size of the holes in a contact structure with improved durability have already been optimized and therefore read on the limitation for a means for enhancing at least one of electric conductivity, heat transfer characteristics and mechanical support of the contact structure. Because channels have an implicit height or wall height and thus have ridges or walls extended from channel bottoms, the modified Steinbroner gaskets that seal gas flow channels (Bloom col 2 lines 37-43) implicitly provide improved gas distribution characteristics as such implicitly extended flow channel ridges are sealed to provide a gas tight bond (Bloom col 3 lines 20-21) and thus prevent gas leakage and thus implicitly improves gas diffusion without gas leakage.  As such, the sealed ridges or channel walls implicitly required by modified Steinbroner sealing between any of the sealed ridges. 

In regard to Claim 2, modified Steinbroner discloses the limitations set forth above.
Modified Steinbroner also discloses the contact structure comprised of a gasket (Steinbroner item 82 Figure 4) and stainless steel foil are adaptably gas permeable by 
In regard to Claim 3, modified Steinbroner discloses the limitations set forth above.  Modified Steinbroner discloses the thickness of the contact structure is optimized according to at least one of: heat transfer characteristics, electrical characteristics of the contacting arrangement and gas distribution characteristics as follows:
Modified Steinbroner discloses thickness optimization of the contact structure according because there is an advantage of larger surface area with reduced thickness for electrodes (Thompson [0026]); such being accomplished with the catalyst deposition on a structure with hole or opening sizes that is between 20 to 2500 microns that promotes fluid flow ([0020])—taken as promoting gas distribution characteristics. 
In regard to Claim 7, modified Steinbroner discloses the limitations set forth above.  Modified Steinbroner further discloses a fuel cell stack shown to comprise at least two oxide cells comprising at least two flow filed plates to arrange gas flows in the cell of an active electrode structure during operation— to provide electricity from MEAs to selectively provide power output via fluid or gas paths (Steinbroner [0029]; Steinbroner path items 90 and 88 [0042], Figure 4; and Steinbroner SOFC cells—Figures 3-4, flow field plate assemblies 57 [0039]-[0040]).  Such an active electrode structure includes a fuel side and oxygen side and an electrolyte between the fuel side .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues {pages 5-7 of 9}  that the cited (prior) art does not teach or suggest the claimed contacting arrangement of solid oxide cells wherein [each] solid oxide cell has an operating range of 500-1000°C and containing means for enhancing at least one of electric conductivity, heat transfer characteristics and mechanical support of the contact structure by selection of a distance between two adjacent holes and by minimizing a size of the holes in perforation of the contact structure to optimum hole size, which is smaller than the distance between any of the ridges of the flow field plate, which are extended to at least two adjacent gas channels to improve gas distribution characteristics and Thompson states that the outer perimeter of the conduction bases does not have holes so that adequate sealing properties can be obtained (See Thompson [0018]). 
As such, although the prior art of Thompson is alleged by the Examiner to not have holes (14) in an outer perimeter of the conduction base (12) (Thompson Figures 2-3), not having a hole is not equivalent to minimizing the size of holes in perforation of construct structure to optimum hole size which is smaller than the distance between any of the ridges of the flow field plate. 
In response, Thompson teaches that the dimensions of the hole sizes can vary greatly depending upon the application and size requirements (Thompson [0018]).  
The number and size of holes implicitly affects how much surface is available (between holes) to provide structural or mechanical support to support a seal.  Such (non-hole) structure exists between two adjacent holes. Such holes are taught to be provided in a conductive base wherefore conduction is considered as electrical conductivity and the lesser amount of conductive material, due to an increase in hole size or number and thus space between holes, necessarily affects the amount of conductive base available for conductivity between holes. Such is exemplified by annotated AREA Arg1 below. Therefore one can change the hole size to increase or decrease structural support.
AREA Area 1 (Annotated Thompson Figure 2 and [0018]).
    
    PNG
    media_image1.png
    454
    672
    media_image1.png
    Greyscale



Applicant further argues {page 7 of 9} that Figure 3 was cited to describe the hole and outer ridge size but does not establish that holes have a different size that is less than the distance between two outer ridges. 
In response, although Thompson’s Figure 3 is a cross section of showing a hole (14) formed along with screen holes (20) within the inner edges of an outer ridge of the conductive base (12), Thompson’s Figure 2 shows an embodiment with an outer ridge or step of a support base structure (12) on one side at the periphery of the conductive base or plate.  Wherefore the periphery of the ridge is on one edge of the support base, as shown in Thompson’s Figure 1, would necessarily have an edge along an opposing side of the support structure.  Such structure allows fluid to flow from one side (upper or lower side) of the conductive base to the opposite side (Thompson [0018]) where the opening within the support structure between opposing sides is necessarily larger than the smaller holes that the distance between of the hole   holes within the area between the periphery and of the holes 20 of Figure 1.  
As such, the distance spanning a hole size needs to be smaller than the distance between the ridges of the edges to enable more fluid to flow within the flow field plate ridges to an electrode (Thompson item 18 [0024 and Figure 2-3) than to a hole not between the ridges of the edges of the flow field plate without an electrode (18) in order to provide more flow to the area between the ridges where the an electrode is (item 18 Figure 2 see also [0024]) to provide SOFC operation ([0018]). 
Applicant also argues {pages 7-8 of 9} that Bloom does not teach that each solid oxide cell has an operating range of 500-1000ºC because applicant alleges that the 
Glass and glass ceramics are soft at 1000ºC may have a Tg below 1000ºC and binder is heated to shrink the gasket by heating to 800º up to 1000ºC (col 3 lines 48-52 and col 8 lines 56-60).
In response, this concern was addressed at beginning of this action as the citation was misquoted.  The citation correction has been entered above in paragraphs 9-10.  Wherefore Bloom teaches of employing the sealing material with a Tg for a SOFC operating at 800ºC (col 4 lines 2-10).  The viscos seal material property argued by Applicant is taught by Bloom for providing a viscosity of 1012 Pa-s to provide strength and less stress to a seal (Bloom col 3 lines 58-63). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722